Citation Nr: 1013572	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the severance of service connection for 
peripheral neuropathy of the bilateral lower extremities, 
associated with diabetes mellitus, type II, was proper.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the bilateral 
lower extremities, associated with diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972, with National Guard service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri.

By way of background, the Veteran was originally granted 
service connection for peripheral neuropathy of his bilateral 
lower extremities by a May 2007 rating decision, at which 
time the Veteran's neuropathy was rated as noncompensable.  
He then filed a timely notice of disagreement with that 
rating decision, asserting that his disability was more 
disabling than reflected by the noncompensable disability 
rating.  Thereafter, VA nerve conduction studies failed to 
reveal evidence of peripheral neuropathy, and therefore an 
April 2008 rating decision proposed to sever service 
connection for peripheral neuropathy.  Service connection was 
subsequently severed, as reflected in a March 2009 rating 
decision.  Thus, the issue on appeal, originally referred to 
as an increased disability rating claim, has been rephrased 
to reflect the remedy currently sought on appeal.

The issue of an initial compensable disability rating for 
service-connected peripheral neuropathy of the bilateral 
lower extremities, associated with diabetes mellitus, type 
II, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence does not show that the grant of service 
connection for peripheral neuropathy of the bilateral lower 
extremities, associated with diabetes mellitus, type II, was 
clearly and unmistakably erroneous.

2.  The Veteran did not report experiencing tinnitus during 
service or for approximately 34 years after service; the only 
medical opinion of record fails to relate the Veteran's 
tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for the severance of service connection for 
peripheral neuropathy of the right and left lower 
extremities, associated with diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.103, 3.105 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's claim for restoration of service 
connection for peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to his service-connected 
diabetes mellitus, VA's notice and assistance provisions are 
inapplicable.  Severance of service connection requires 
application of the clear and unmistakable evidence standard, 
and the VCAA and its implementing regulations, codified in 
part at 38 C.F.R. § 3.159, are not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).

With regard the Veteran's service connection claim for 
tinnitus, VA's notice requirements were fulfilled by a letter 
dated in March 2006, which was sent prior to the issuance of 
the rating decisions on appeal and which advised the Veteran 
of the criteria for establishing service connection.  
Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service, 
VA, and private treatment records have been obtained, and the 
Veteran has not identified any relevant, available evidence 
that is not of record.  The Veteran was examined for VA 
purposes in connection with his tinnitus claim, with a 
medical opinion provided, and he was offered the opportunity 
to testify at a hearing before the Board, but he declined.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection is available for numerous diseases, including 
diabetes mellitus and acute and subacute peripheral 
neuropathy, provided that the disability became manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.





Severance of Service Connection for Peripheral Neuropathy of
 the Right and Left Lower Extremities, Associated with 
Diabetes Mellitus, Type II

By rating action dated in May 2007, the RO granted 
entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, associated with diabetes 
mellitus, type II.  The evidence of record at the time of 
this rating decision included the Veteran's service treatment 
records, which failed to reference any neuropathic symptoms 
or diagnoses.  A June 2006 VA treatment record reflected the 
Veteran's reports of experiencing occasional tingling 
sensation, but no numbness, in his upper and lower 
extremities, with no neurological or physical abnormalities 
of the Veteran's extremities found on physical examination.  

An April 2007 VA diabetes mellitus examination report 
reflects that the Veteran reported mild tingling and an 
occasional cold sensation of his lower extremities.  
Monofilament testing was within normal limits.  The diagnosis 
was mild peripheral neuropathy, symptomatic without 
functional impairment.  The examiner added that more likely 
than not, the peripheral neuropathy was secondary to the 
diabetes mellitus based on the fact that he had no other 
disease state which would cause neuropathy.

Following the grant of service connection in May 2007, in 
June 2007, the Veteran's representative filed a notice of 
disagreement as to the assigned initial disability rating for 
the service-connected peripheral neuropathy of the bilateral 
lower extremities.  

In January 2008, the Veteran underwent a VA peripheral nerves 
examination during which an electromyography was conducted.  
Nerve conduction studies of both feet and legs was within 
normal limits, though, the interpreting physician stated that 
the numbness, tingling, and cold sensation that the Veteran 
reported experiencing in his lower extremities might be 
related to peripheral vascular disease, as there was no 
evidence of peripheral neuropathy.  (The record reflects that 
service connection for peripheral vascular disease has also 
been considered and denied, as a subsequent VA examination 
failed to diagnose the Veteran with peripheral vascular 
disease, as well; nevertheless, that issue is not presently 
before the Board on appeal.)  

In an April 2008 rating decision, the RO proposed to sever 
service connection for peripheral neuropathy of the bilateral 
lower extremities on the basis that the grant of service 
connection for this condition was clearly and unmistakably 
erroneous.  The RO reasoned that its grant of service 
connection for peripheral neuropathy was clearly and 
unmistakably erroneous because the Veteran was not shown to 
have a current diagnosis of peripheral neuropathy.

In a May 2008 letter, the RO notified the Veteran of the 
proposed action, informed him of his right to submit evidence 
and appear for a personal hearing, and allowed him a period 
of 60 days required under 38 C.F.R. § 3.105(d).  In response, 
in his May 2008 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran reiterated that he had been diagnosed with 
peripheral neuropathy, and that the RO had based its proposed 
rating on a VA examination by a doctor that had seen him for 
only a few minutes.

A VA diabetes mellitus examination report dated in October 
2008 shows that the Veteran continued to report tingling in 
his feet that would occur on a regular basis.  The examiner 
noted the prior electromyography which showed no 
electrophysiological evidence consistent with peripheral 
neuropathy.

In a March 2009 rating decision, the RO formally severed 
service connection for  peripheral neuropathy of the 
bilateral lower extremities, associated with diabetes 
mellitus, type II.  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In this case, the Board finds that the Veteran has 
consistently reported that he has had numbness and tingling 
of the right and left lower extremities.  A lay person, the 
Veteran is competent to report observing such symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge); see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  As such, because he is competent to report having 
experienced numbness and tingling of the right and left lower 
extremities, and given that the Board finds his account to be 
credible, it was reasonable for the RO and the April 2007 VA 
examiner to have accepted his lay reports.  In addition, the 
April 2007 VA examiner, relying on that reported history, and 
based on physical examinations of the Veteran, diagnosed him 
as having mild peripheral neuropathy.  Thus, the RO had a 
tenable basis to conclude that the Veteran had peripheral 
neuropathy of the bilateral lower extremities associated with 
his service-connected diabetes mellitus.  

In this case, the RO severed service connection essentially 
on the ground that the January 2008 electromyography had 
shown no evidence of current peripheral neuropathy.  Here, 
the medical evidence predating the RO's grant of service 
connection shows a diagnosis of peripheral neuropathy, and 
the evidence post-dating its severance continues to reflect 
the Veteran's competent reports of numbness and tingling of 
the right and left lower extremities.  Thus, after a careful 
review of the record, the Board finds that VA has not met the 
high evidentiary burden of showing clear and unmistakable 
error, and thus the severance of service connection was 
improper.

Tinnitus

The Veteran is seeking service connection for tinnitus, which 
he contends is the result of his exposure to acoustic trauma 
during service and which claims he has experienced since 
service.

The medical evidence of record reflects that the Veteran is 
currently diagnosed with tinnitus.  Thus, the relevant 
inquiry is whether the Veteran's tinnitus is etiologically 
related to service.

A review of the Veteran's service treatment and personnel 
records reflects that the Veteran was exposed to acoustic 
trauma in service, and the Board acknowledges that the 
Veteran is currently service connected for bilateral hearing 
loss secondary to his service-related acoustic trauma.  
However, while the Veteran's treatment records, medical 
examinations, and medical history reports reflect the 
Veteran's report of experiencing hearing loss during service, 
the records fail to reflect that the Veteran reported or 
sought treatment for tinnitus during service.  Rather, the 
Veteran consistently denied having ever experienced any ear 
trouble, aside from hearing loss, in his numerous reservist 
reports of medical history, and the first report of tinnitus 
of record is reflected in the Veteran's instant service 
connection claim, received in January 2006.

The Veteran was afforded a VA audiological examination in May 
2007, during which he reported experiencing moderate 
bilateral constant tinnitus, which he attributed to his 
inservice noise exposure.  Based on the Veteran's report, the 
examiner diagnosed him with tinnitus but opined that it was 
less likely than not that the Veteran's tinnitus was related 
to service.  An addendum to this opinion provided a 
supporting rationale and cited the Veteran's failure to 
report tinnitus during service or during any of his numerous 
reservist examinations in support of the opinion.  The 
examiner concluded that the failure to report tinnitus 
despite the Veteran's ample opportunities to do so made it 
less likely than not that the his tinnitus was attributable 
to service.

An April 2008 private treatment record reflects the Veteran's 
report of exposure to acoustic trauma during service and 
experiencing tinnitus in the 40 years since service.  The 
treating physician noted a diagnosis of tinnitus but did not 
offer a medial opinion regarding its etiology.

The Board finds that the VA examiner's opinion is probative, 
as it is consistent with the evidence of record reflecting 
the Veteran's first report of tinnitus in 2006, approximately 
34 years after his discharge from active service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that service connection may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  Moreover, none of the 
Veteran's reservist treatment records or medical examinations 
reflect that the Veteran reported tinnitus (although he 
reported other hearing symptomatology, namely hearing loss), 
and the examiner cited the Veteran's numerous opportunities 
to report tinnitus when opining that his tinnitus was less 
likely than not related to service.  Accordingly, the Board 
finds that the VA examiner's medical opinion is probative as 
it was definitive, based upon a thorough review of the 
Veteran's claims file, and supported by a detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding 
that among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's claim, 
including the Veteran's submitted statements reflecting his 
belief that his tinnitus, which he reports experiencing since 
his Vietnam service, is related to acoustic trauma incurred 
during service.  The Board notes that the Veteran is 
competent to report experiencing the symptoms of tinnitus in 
service and continually over the approximate 38 years since 
his discharge from service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  However, as discussed 
above, the Veteran's current reports of experiencing tinnitus 
in service are belied by his contemporaneous denials of 
experiencing any ear problems aside from hearing loss while 
in service or for many years thereafter.   While the Board 
may not discount the Veteran's account of experiencing 
tinnitus during and since service based on a lack of 
contemporaneous treatment in service, see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in the instant 
case, the Veteran specifically denied having ever experienced 
any ear trouble on numerous occasions, and the evidence of 
record reflects that he first reported and sought treatment 
for tinnitus only in conjunction with the instant claim for 
monetary benefits.  Furthermore, the Veteran is not competent 
to diagnose tinnitus or relate its etiology to service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and 
the only medical opinion of record fails to relate the 
Veteran's tinnitus to service.  

Thus, given that the more competent, probative evidence of 
record fails to relate the Veteran's tinnitus to service, a 
basis for granting service connection for tinnitus has not 
been presented, and the Veteran's appeal is therefore denied.


ORDER

Severance of service connection not being proper, service 
connection for peripheral neuropathy of the right and left 
lower extremities, associated with service-connected diabetes 
mellitus, is restored.

Service connection for tinnitus is denied.


REMAND

As discussed above, in an May 2007 rating decision, the RO 
granted service connection for peripheral neuropathy of the 
right and left lower extremities, associated with service-
connected diabetes mellitus, and assigned an initial 
noncompensable disability rating, effective January 26, 2006.  
In June 2007, the Veteran submitted a timely notice of 
disagreement as to the assigned initial disability rating.  
The Veteran thereafter offered arguments in support of his 
claim for a higher rating.  

In May 2008, the RO issued a Statement of the Case as to the 
issue of severance of service connection, and as discussed 
above, the RO subsequently severed service connection.  The 
RO has not issued the Veteran a Statement of the Case with 
respect to the claim of entitlement to an increased 
disability rating.  In light of the determination restoring 
service connection for peripheral neuropathy of the right and 
left lower extremities, associated with service-connected 
diabetes mellitus, the Board has no discretion, and is 
obligated to remand this issue to the RO for the issuance of 
a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue the Veteran a 
Statement of the Case with respect to his 
claim seeking an initial compensable 
disability rating for his service-
connected peripheral neuropathy of the 
right and left lower extremities, 
associated with service-connected diabetes 
mellitus, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


